 AMERICAN PUBLISHING CORPORATION115American Publishing Corporation,Detroit Post Printing Com-pany, Highland Parker Printers,Inc.,Michigan Rotary Press,Inc.,Unique Press, and Wyandotte Printing Co.andInterna-tional Mailers"Union,PetitionerAccurate Mailing & Distributing Service, American Mailers andBinders, Cherie Printing Co., Detroit Gravure Corporation,Detroit Labor News, Gratiot-Herald,Inc., Jourdan Co., Inc.,Michigan Advertising Distributing Co., Michigan Catholic Co.,ReliableMailing Service Co., and Safran Printing Co.andInternational Mailers Union,Petitioner.Cases Nos. 7-RC-3336and 7-RC-3337.1 July 23, 1908DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Emil C. Farkas,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.These petitions seek multiemployer units comprised of mailersemployed by firms engaged primarily in job printing and mailingfor customers in (a) those shops using press equipment which oper-ateson a rotary principle 3 (Case No. 7-RC-3336) ; and (b) thoseshops which use flatbed or offset equipment4 (Case No. 7-RC-3337).The Petitioner and the Employers contend that since the combined1These two cases were originally consolidated for purposes of hearing withThe EveningNews Association,d/b/a Detroit News, etal,7-RC-3335.The latter case was thereaftersevered by order of the hearing officer, and the Board's Decision and Direction of Electiontherein was issued on November 5, 1957(119 NLRB 345).2 International Typographical Union and Detroit Mailers Union No. 40,InternationalTypographical Union, hereinafter referred to collectively as the Intervenors or Individuallyas ITU and DMU-ITU, respectively,were permitted to Intervene over the objection of thePetitioner;and Detroit Mailers Union No. 40,InternationalMailers Union, hereinafterreferred to as DMU-IMU,was permitted to intervene over the objection of the otherIntervenors.Since DMU-ITU had contracts with the Employers which expired shortlyafter the conclusion of the hearing herein, it was entitled to intervene,notwithstandingits failure to comply with Section'9 (f), (g), and(h) of the Act.The Evening NewsAssociation,supra,and cases cited therein.The ITU, as the parent of the contractingunion,was also entitled to intervene,although It is likewise not in compliance withSection 9(f), (g), and(h) of the Act.The Evening News Association,supra.More-over, we shall place DMU-ITU on the ballot in the elections directed herein,in view ofthe Board's recent decision inConcreteJoists& ProductsCo., 120 NLRB1542, bywhich Chairman Leedom and Member Bean,who dissented therein, consider themselvesboundHowever,should this Intervenor win the election,we shall merely certify thearithmetical results.DMU-IMU wasnamed in the petitions as the Local which will represent the employeesin the event the Petitioner should win an election,and during the hearing the Petitionerrequested that in the event elections are directed the name of DMU-IMU appear on theballotsIts interest is therefore apparent,its right to participate in this proceeding isclear,and we shall place its name on the ballots rather than that of InternationalMailers Union.8Hereinafter referred to as the rotary shops.*Hereinafter referred to zs 'he conimeicial shops.121 NLItB No. 21. 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDoperations of each employer group meet the requirements set forthin theJonesborocase,'the Board should assert jurisdiction. ITUand DMU-ITU, on the other hand, contend that the only appropriateunits are separate units for each Employer, and that, since some ofthe Employers in each case admittedly do not meet the Board's currentjurisdictional standards, the instant petitions should be dismissed asto most of the Employers on jurisdictional grounds.Inasmuch as we hereinafter find that the multiemployer unitssought are appropriate for purposes of collective bargaining,' we findno merit in the ITU's contention.Under these circumstances, therelevant criterion in determining the Board's jurisdiction is the effectupon interstate commerce of the combined operations of all of theEmployers in each unit.'Accordingly, as the rotary shop Employershad a combined direct inflow of over $500,000, as well as combinedindirect outflow of over $100,000,8 during the year preceding thehearing, and as the commercial shop Employers had a combined directoutflow of over $50,000, for the same period, we find that the Em-ployers are engaged in commerce within the meaning of the Act andthat it will effectuate the purposes of the Act to assert jurisdiction'in these cases.2.The labor organizations involved claim to represent certainemployees of the Employers.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employers within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act."4.The only dispute in each of thesecases is asto the scope of theunit.The Petitioner seeks 2 multiemployer unitsof mailers," oneconsisting of the employees of the 6 rotary shops and the other con-sisting of the employees of the 11 commercial shops.The Petitionercontends that there has been a bargaining history on a multiemployerbasis which renders such unit appropriate. ITU and DMU-ITUtake the position that the recently expired contracts were negotiated5 JonesboroGrainDrying Cooperative,110 NLRB 481.6 See paragraph4, infra.7Moltinelli,Santoni d Freytes,S. en C., d/b/a PanaderiatoReguladora and Panaderiala Francesa,et at,118 NLRB 1010.8Whippany Motor Co., Inc.,115 NLRB 52.v The statusof DMU-ITUand of DMU-IMU as labor organizations was contested bythe Petitioner and by the ITU, respectively.The record reveals that both organizationsexist for the purpose of bargaining collectively on behalf of their members with employersconcerningwages, hours,and other conditions of employment.Accordingly,we findthat they are labor organizations within the meaning of the Act.The Evening NewsAssociation,supra.10These petitions were filed during the term of the contracts between DMU-ITU andeach of.the employer groupsThe Petitioner contended that a schism existed within theranks of DMU-ITU, whereas ITU and DMU-ITU argued that the contracts barred anydetermination of representatives.Inasmuch as those contracts have now expired, we findit unnecessary to pass upon these contentionsSeeThe EveningNewsAssociation, supra.n In the alternative the Petitioner requested that, if the Board did not find the multi-employer units appropriate,separate elections be directed in single-employer units. AMERICAN PUBLISHING CORPORATION117on a single-employer basis. and that, therefore, only separate unitsfor each Employer are appropriate. The Employers did not state theirposition during the hearing, but in a brief filed by counsel represent-ing all of the rotary shop Employers and most of the commercialshop Employers, those Employers support the Petitioner's positionthat multiemployer units are appropriate.DMU ITU has represented the mailers involved in these cases fora number of years. Prior to 1947, a single contract was negotiatedand signed covering all mailers employed at both the rotary and thecommercial shops.From 1947 to 1956, negotiations were conductedseparately for the two types of shops, but all agreements were oral.In April 1956, DMU-ITU secured 2 written contracts, one with therotary shop Employers who are involved in Case No. 7-RC-3336, andthe other with the 11 commercial shop Employers named in CaseNo. 7-RC-3337.12 ,These contracts were effective from April 30, 1956,to January 31,1958.Five of the six rotary shops and 6 of the 11 commercial shops aremembers of the Graphic Arts Association, which is a formal associa-tion established for the overall purpose of taking any steps necessaryto better the status of the industry.This Association is an "umbrellatype" organization made up of several different groups, of which therotary group is one, but it has never organized a commercial group.The Association conducts negotiations for other employer groups,consisting of both members and nonmembers, with other unions. Inthose instances, the Association has required written authorizationsfrom both members and nonmembers i3 and has been a signatory tothe contracts.However, the Association did not require written au-thorizations with respect to the negotiations for the contracts coveringthe mailers, assertedly because of the small number of employers in-volved and the ease of communicating with them."The Associationwas not a signatory to the contracts. In negotiating the mailer con-tracts, the Association's manager attended all meetings and performedthe functions of secretary, all communications between DMU-ITU andthe Employers prior to the actual signing of the contracts goingthrough him,'5 but he apparently did not participate in the discussions.v Each of these contracts consists of a single document executed by DMU-ITU andall Employers in the respective group.13None of the nonmembersinvolvedin the instant ease has been represented by theAssociation in such negotiationswith otherunions and, therefore,none has ever exe-cuted writtenauthorizations in connection with the other negotiations.14 In contrast with the small group involved herein, there may, be as many as 135 em-ployers represented in negotiating one agreement covering a particular craft group.Is Thus,Whaling,the Association'smanager, received a letter fromDMII ITU advis-ing that the old contract was about to expire and offeringto meet "withyou" to negotiatean agreement.This letter contained no address but merely bore the salutation"Gentlemen"and, at the bottom,a list of all the Employers.It was not known whethereachEmployer also received this letter.All negotiating meetings were apparentlyarrangedby whaling,who notified the Employers of the scheduled dates,and after thefinalmeeting he forwardedtoDMII ITU,on behalf of each group of Employers, the 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe 1956 negotiations with respect to the mailers followed the sameprocedure as had been customary in the informal negotiations of prioryears.The rotary and commercial Employers met jointly with theunion at an initial meeting to discuss the economic provisions, such aswages and overtime, relating to all the shops.'After the joint meet-ing, the rotary group and the union met separately to reach agreement,and the commercial Employers thereafter met with the union, adoptedthe rotary shop agreement to the extent it was applicable to the com-mercial shop operations, and negotiated concerning the minor matterspertaining to their particular type of operations.The Rotary ShopsPrior to the initial negotiations meeting, all the rotary Employersmet and elected as their chairman and spokesman Oscar Wagner, thethese Employers discussed whatever proposals they were to present inthe negotiations.In addition, they held separate discussions duringthe negotiations in order to iron out any differences among themselvesand present a unified position in the negotiations.Wagner testifiedthat in case of any disagreement, the view of the majority prevailed.17During the negotiations,Wagner spoke for all of the participatingEmployers, some of whom did not attend the meetings.To sustain their contention that bargaining by the rotary groupwas on a single-employer basis, the Intervenors rely on the facts that :the negotiations were under the auspices of, but not with, the Associa-tion; one of the Employers is not a member of the Association; any ofthe Employers could probably withdraw at any time before executingthe agreement if the group took a position "which would be impossiblefor him to live with" or could refuse to execute the final agreement ifitwere "utterly unacceptable"; and aside from the negotiations,Wagner met with DMU-ITU only as an individual employer and notas the representative of the group.On the facts set forth above, we agree that the Association was notauthorized to bargain on behalf of the Employer in negotiating the1956 contract.This, however, does not preclude a finding that theEmployers acted as an informal group composed of the 5 membersproposed wage scale and agreement for the commercial shops, and for the rotary shopsas worked out at the prior meetings. Subsequently Whaling was notified by DMTJ-ITU'spresident that the union's membership had accepted the proposed wage scales, and Whalinginformed all the Employers of that factLater Whaling again wrote to all the Employ-ers informing them that the DMU-ITU president "called today and stated he will becalling upon you within the next few days to secure your signatures on the new contracts."Thereafter, DMU-ITU's president visited each Employer individually and eachexecutedthe contract applicable to his type of operation1eWagner is also chairman of the rotary section of the Association.17Unique Press, the sole nonmember of the Association, attended thesemeetings andexpressed its views on the problems under discussion. AMERICAN PUBLISHING CORPORATION119and 1 nonmember of the Association.18And the fact that negotiationswere by such an informal group rather than a formal association doesnot preclude a finding that the informal group constitutes a singleemployer for the purposes of collective bargaining.19Nor is a findingrequired that there is no multiemployer bargaining history because,once negotiations were concluded and the final agreement drawn up,each Employer executed the contract itself rather than delegate theright to execute the agreement to a representative with power to bindthe group 20The record herein clearly shows participation by the six rotaryshops in joint bargaining with DMU-ITU21 In addition to the factthat the Employers presented a joint position in bargaining,22 thecontract was signed by all the participating Employersas a singledocument .21The contract, although describing the Employers as"parties of the first part," thereafter refers to them collectively as"party of the first part," "the Employer," or "the Office"; speaks of"the agreement" of the parties and "either party',' to the contract;The fact that such an informal group includes employers who are and who are notmembers of an existing association is irrelevant to any determination of the appropriate-ness of the unit.However,itmay be noted that, even if the Employers had bargained asan Association group, we have previously held that a multiemployer unit may be appro-priate although composed of both members and nonmembers of an association where thenonmember has, as here,either delegated its bargaining authority to the association orhas participated in the joint negotiations.See, e. g.,Highway Transport Association ofUpstate New York, Inc., et al.,116 NLRB 1718 1720,andAssociatedShoeIndustries ofSoutheastern Massachusetts,Inc., et at.,81 NLRB 224; 229.zsThe Evening NewsAssociation,supra,and cases cited therein, footnote 9.20 The Evening News Association,supra,and cases cited therein, footnote 10.m Unlike the case ofMiller ShingleCo.,114 NLRB 1217,which is cited by the Inter-venors in their brief as being comparable to the instant case, the Employers herein neverannounced any intention to bargain individually.Hence, the question to be determinedhere is whether the Employers'conduct indicates their intention to be bound by-multi-employer bargaining rather than,as in theMillercase,whether they engaged in anyconduct inconsistent with a contrary announced intention.23 Intervenors,in their brief,cite four cases in support of the proposition,stated there,that "the mere fact that there was consultation among the employers or that they signedthe same contract is not indicative of true multiemployer bargaining."Without consid-ering the validity of this proposition,we note that we base our decision in the instantcase on more than those"mere facts."However,we are constrained to note that noneof the casescited by the,Intervenor stands for the rule stated and none involves factsat all analogous to those under consideration here.Asingle example will suffice to showthat they are inapposite.Thus,inBerghuis Construction Company,116 NLRB 1297,where the intervenor opposed petitions for two single-employer units,the Board noted,inter alla,that one of the employers involved had never adopted or signed the associa-tion contract,on which the intervenor apparently relied to show a history of multi-employer bargaining,and that the other employer involved had clearly indicated itsintention not to be bound by that contract.m With respect to the probable right of any Employer to withdraw from the group anytime up to execution of the contract,no Employer did in fact withdraw.-Rather, asindicated above, the Employers-compromised whatever disagreements may have arisenamong them,and the assumptionthat theycould or would withdraw is based on mereSpeculation.Also,we have held that the fact that a committee negotiating with a unionhad 'no authority to bind the employer and that the employer reserved the right to givefinal approval to any'agreement reached through negotiations is not controlling and doesnot alone justify a finding that a single-employer unit is appropriate.Atlas StorageDivision,P & V Atlas Industrial Center, Inc.,100 NLRB 1443.And seeUnited Produe=tions of America,111 NLRB 390. 120DECISIONSOF NATIONAL LABORRELATIONS BOARDand provides that "if either party wishes to propose a change in anyof the conditions . . . it shall notify the other party . . . in writ-ing...." The agreement provides,inter alia,uniform hours, wages,working conditions, holidays, vacations, sick and accident insurance,and general working rules and regulations for employees of all theEmployers.The provision for sick and accident insurance obviouslyrequires joint selection by all the Employers of a single insurancecompany and the issuance of a single policy.Further, the contractprovides for a joint standing committee composed of two membersof the union and two representatives to be named by the Employers,to which are to be referred for settlement all disputes arising out ofthe operation of the agreement, regarding discharge cases, and con-cerning the interpretation of any portion of the agreement 24 Inaddition to the collective bargaining contract, the rotary Employers,together with the commercial Employers, are party to a retirementbenefit plan covering employees of all those Employers, which planwas negotiated jointly with DMU-ITU and three other printingtrades union.On these facts, we reject the Intervenors' contention that bargainingwith the rotary Employers was on a single-employer basis '21 and findthat a single multiemployer unit-of the employees of the rotary Em-ployers is appropriate for the purposes of collective bargaining.The Commercial ShopsThe commercial shops appear to have acted together, but in a veryinformal manner.Prior to the initial joint negotiating meeting thecommercial Employers informally designated as their chairman anofficial of one of the nonmember Employers. The extent of the chair-man's authority to speak for all the commercial Employers or forthose not present is not clear.At least some of the commercial Em-ployers met with such chairman prior to the initial negotiation meet-ing to discuss their approach to the coming negotiations.Also, about5 or 10 minutes before the meeting between the commercial Employersand DMU-ITU, the chairman met separately with the commercialEmployers who were present at that time.At no time did all com-mercial Employers meet to discuss the contract or the problems grow-ing out of it, and at least one Employer, Chene Printing Company,never participated in any discussions with any of the other Employersu The Intervenors' last contention, I. e., that after negotiations were concludedWagner met with the Union only as a representative of an individual Employer, is withoutmerit as a basis for finding that negotiations were not on a group basis, inasmuch as thisterm of the contract provided a means of administering its provisionson a joint basisso that there would seem to be no need for Wagner to act for the group.25 Since the Intervenors are not contending that they desire to change the pattern ofbargaining which has obtained in the past, we need not consider the effectsuch a desirewould have upon the appropriateness of the unit herein. AMERICAN PUBLISHING CORPORATION121and never attended any negotiating meetings.On the other hand, allEmployers were aware that the negotiations were in process, werekept informed of the progress of the negotiations, and they, all signedthe contract without questioning its terms.The discussion concerning the provisions of the rotary shop con-tract is equally applicable to the terms of the commercial shops agree-ment. In sum, the Employers are referred to collectively as a singleparty, there are provided uniform working conditions and benefits,and there is established a joint standing committee of 2 members ofthe union and 2 representatives named by the Employers to determinedisputes between the contracting parties.In addition, it is notedthat the sick and accident insurance policy has been carried by thecommercial Employers in accordance with the contract requirementand that all claims arising thereunder have been administered and.handled by the Association.Essential to any finding that a multiemployer unit is appropriateare : (1) a controlling history of bargaining on a multiemployer basisfor a substantial period of time,26 and (2) an unequivocal manifesta-tion by the individual employers of a desire to be bound in futurecollective bargaining by group rather than individual action?'And,as noted above, the facts that negotiations were by an informal grouprather than by a formal association and- that, once negotiations wereconcluded and the final agreement drawn up, each Employer executedthe contract itself rather than delegate the right to execute the agree-ment to a representative with power to bind the group does not requirethe finding that there is no multiemployer bargaining history 2sOn the basis of the manner of their bargaining for the April 1956contract, the terms of that contract, and the central administration ofits terms, we find that the commercial Employers have met the aboverequirements 29 and have acted as an informal group 30Thus, al-though not every Employer participated in the negotiations to thesame extent and some failed to attend any of the meetings," therewas no history of individual bargaining prior thereto,32 the negotia-tions resulted in a single contract 33 containing all the terms and'Arden Farms, et al.,117 NLRB 318;Cleveland Builders Supply Co., etal.,90NLRB 923.21 ChvecagoMetropolitan Hom@ Builders .Association,119 NLRB 1184,and cases citedtherein.21 See footnotes 19 and 20,supra." The Intervenors raised certain contentions which either specifically or apparentlyrelated to both the rotary and the commercial shops. These have been disposed ofsupra.See footnotes 18, 21, 22, and 23.,80As in the case of the rotary shops, we agree that the Association acted merely as sec-retary and was not authorized to bargain for the commercial employers.'1 SeeElectrical Contractors of Troy and Vicinity,116 NLRB 354, 358"CfMiron Busldsng Products Co., Inc.,et dl.,116 NLRB 1406; RainboBread Co.,92 NLRB 181.83Molinelli,Santoni & Freytes, S. en C., et al,118 NLRB 1010. 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDconditions covering the operationsof allthe Employers'34all com-munications were directed to, and handled by, the Association andallEmployers were notified that negotiations were in process andwere kept informed of the progress made,35andall the Employersexecuted the agreement without modification 36Further, questionsarising under the contract have been administered by the joint stand-ing committee, the sick and accident insurance has been administeredby the Association, and the Employers are party to a centrally ad-ministered welfare fund 31We reach this conclusion despite the fact that, approximately 6months after the effective date of the April 1956 contract,some ofthe commercial Employers signed "supplemental agreements" withDMU-IMU, which were identical to the April contract but sub-stituted IMU for ITU throughout the agreement; and that admittedlythese were individual actions of those Employers.Unlike the Inter,venors, we do not view these "supplemental agreements" as relatingback to evidence the Employers' intentions in April.Rather, weconsider those agreements, at most, to have been untimely attempts towithdraw from the group bargaining.An employer may properlywithdraw from an existing multiemployer unit provided it clearlyevinces at an appropriate time its intention to pursue an individualcourse of bargaining."'The attempts in the instant case, made afterthe first 6 months of a 2-year contract, were clearly untimely.39More-over, the circumstances of this case also indicate that the Employersdid not unequivocally intend to abandon the historical course of groupbargaining.40In view of the above, we reject the Intervenors' contention thatbargaining with the commercial Employers was on a single-employerbasis,41 and find that a single multiemployer unit of the employees ofthe commercial Employers is appropriate for the purposes of col-lective bargaining.However, since Safran Printing Company andthe Detroit Labor News no longer have employees in the categoriesinvolved herein and do not anticipate resuming their mailing opera-tions in the foreseeable future, we shall not include them in the unit.84The Eventing News Assn.,supra;PuertoRicoSteamship Association,110 NLRB 418.88 Cfnbo Bread Co , supra,at p 18380ElectricalContractorsof Troy andVicinity—supra.87PuertoRico Steamship Association supra89York Transfer & Storage Cc,107 NLRB 139, 142.8"McAnary & Welter, Inc,115 NLRB 1029;Engineerinq Metal Products Corporation,92 NLRB 823 CfLeland J. Paschichand GeorgeH. Cherry, d/b/a Economy ShadeCompany,91 NLRB 1552.40 See,e.g. Enq'neering Metal Products Corporation,supraWe note,among otherthings,that 3 of the5 signatoriesto the October 1950 "supplementalagreements"explic-itly take the position in this proceeding that the multlemployerunit is appropriate, whilethe remaining 2 do not assertthe desire to bargain individually.41 See footnote 25,supra AMERICAN PUBLISHING CORPORATION123The parties agree as to the categories to be included in the units.We find, substantially in accordance with such agreement," that thefollowing employees constitute units appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act:(1)All employees doing work appertaining to mailing, such asaddressing, tagging, stamping, labeling, bundling, or wrapping;cutting lists or wrappers (including galley work) ; operating stencilmachines, filing or correcting stencils; sorting, routing, dissecting, ormarking wrappers; taking bundles or papers from conveyors orescalators; stacking, jogging, folding; handling of bundles or mailsacks; distributing, counting of papers (leaving or returning) ; tyingby hand or power machine ; sacking, delivering papers to mailers,carriers, agents, or newsboys; inserting or dispatching of papers,envelopes, magazines, or circulars; whether done by hand or powermachines, including auxiliary machines used in preparatory work formaking plates, stencils, or any devices that may be used in placingnames and addresses on wrappers, or papers now in use or in thefuture may be introduced, and jogging of papers or wrappers to beused on any automatic mailing machine, employed by the rotaryshops, i. e., American Publishing Corporation; Detroit Post PrintingCompany; Highland Parker Printers, Inc.; Michigan Rotary Press,Inc.;Unique Press; and Wyandotte Printing. Co. at their plants inDetroit,Michigan, excluding all other employees, office and clericalemployees, guards, and supervisors as defined in the Act, and otheremployees covered by contracts involving work other than specifiedabove.(2)All employees doing work appertaining to mailing, such asaddressing, tagging, stamping, labeling, bundling, or wrapping; cut-ting lists or wrappers (including galley work) ; operating stencilmachines, filing or correcting stencils; sorting, routing, dissecting, ormarking wrappers; taking bundles or papers from conveyors or esca-lators; stacking, jogging, folding; handling of bundles or mail sacks;distributing, counting of papers (leaving or returning) ; tying byhand or power machine; sacking, delivering papers to mailers, car-riers,agents or newsboys; inserting or dispatching of papers,envelopes, magazines, or circulars; whether done by hand or powermachines, including auxiliary machines used in preparatory work formaking plates, stencils, or any devices that may be used in placingnames and addresses on wrappers, or papers now in use or in thefuture may be introduced, and jogging of papers or wrappers to beused on any automatic mailing machine, employed by the commercialshops, i. e., Accurate Mailing & Distributing Service; AmericanMailers and Binders; Chene Printing Co.; Detroit Gravure Corpora-tion ; Gratiot-Herald, Inc. ; Jourdan Co., Inc. ; Michigan Advertising42 The units conform to those contained in the 1956 contracts 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDDistributing Co.;Michigan Catholic Co.; and Reliable MailingService Co. at their plants in Detroit, Michigan, excluding all otheremployees, office and clerical employees, guards, and supervisors asdefined in the 'Act, and other employees covered by contracts involv-ing work other than specified above.[Text of Direction of Elections omitted from publication.]Dairymen'sLeague Cooperative Association,Inc.andMilkDrivers and Dairy Employees Union,Local 584,IBT, Ind.,Petitioner.Case No. 2-RC-9305. July 23, 1958SUPPLEMENTAL DECISION AND CERTIFICATIONOF REPRESENTATIVESPursuant to a Board Decision and Direction of Election 1 an elec-tion by secret ballot was conducted herein by United States mail,commencing on May 9, 1958, and terminating on May 16, 1958, underthe direction and supervision of the Regional Director for the SecondRegion of the National Labor Relations Board among the employeesin the unit found appropriate.The ballots were tallied on May 19,1958, and an official tally of ballots was furnished the parties.Thetally showed that 4 valid ballots were cast of which 3 were cast forthe Petitioner and 1 was cast for the Local 56, International Brother-hood of Firemen, Oilers and Maintenance Mechanics, AFL-CIO, theIntervenor.There were no challenged or void ballots.On May 26,1958, the Intervenor filed timely objections to the election and conductaffecting the results of the election, alleging that: (1) One of thevoters did not himself cast his ballot; and (2) the ballots were countedwith no representative of the Intervenor present because it had notbeen notified of the time and place of the counting of the ballot. Inaccordance with the Rules and Regulations of the Board, the RegionalDirector conducted an investigation of the objections and on June10, 1958, issued and served upon the parties his report on objectionsin which he recommended that the objections be overruled.On June18, 1958, the Intervenor filed timely exceptions to the Regional Direc-tor's report on objections.Pursuant to the provisions of 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Rodgers and Jenkins].As no exception was filed with respect to the Regional Director'srecommendations as to objection 1 we hereby adopt the RegionalDirector's recommendation and overrule the objection.Unpublished.121 NLRB No. 28.